                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                              Case No. 13-cr-20358
                                                     Hon. Matthew F. Leitman
v.

SUBHA S. REDDY,

           Defendant.
____________________________________________________________________/

      ORDER DENYING MOTION TO MODIFY SENTENCE (ECF #149)

      On January 9, 2018, this Court sentenced Defendant Subha Reddy to serve thirty

months in the custody of the United States Bureau of Prisons. Reddy has now filed a

motion to modify her sentence (ECF #149).          For the reasons explained in the

Government’s response to the motion (ECF #150), the Court concludes that it lacks

authority to modify the sentence as requested by Reddy. Accordingly, Reddy’s motion

to modify sentence is DENIED. In addition, the Court declines to further extend

Reddy’s report date. The Court previously indicated that it would not further extend

the report date, and the Court concludes that Reddy has sufficient to time to report to

the facility in Kentucky as directed.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: July 15, 2019


                                          1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 15, 2019, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          2
